Appeal of HENRY HERN.

Docket No. 610.

Submitted January 20, 1925; decided January 28, 1925.

Henry Birn, the taxpayer, in his own behalf.
W. Frank Gibbs, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.

Before Ivins, Korner, and Marquette.

FINDINGS OF FACT.
During 1918 and 1919 the taxpayer was a member of the partner ship of Henry Birn & Sons, the
other partner being Jesse H. Birn. The taxpayer's income-tax returns carried the business of the
part nership as if it were his individual business, the distributive share of profits of Jesse H.
Birn being treated as salary. The taxpayer's returns showed the details of the business as
required by the return blanks and indicated net income for 1918 of $2,742.74 and a net loss for
1919 of $9,732.73. A revenue agent examined the taxpayer's books in 1924, but at that time the
general ledger had been destroyed, although the other books were extant and were examined by the
revenue agent. The revenue agent prepared amended returns under the provisions of R. S. 3176,
which the taxpayer refused to sign, and in which he computed net income by applying a ratio to
gross sales. In the light of these amended returns the Commissioner determined a deficiency in
tax against the taxpayer for 1918 of $261.38, and for 1919 of $277.59, from which the taxpayer
appealed to this Board.

DECISION.
The deficiency determined by the Commissioner is disallowed.